I concur in the result and in all of the opinion, except the latter portion thereof which deals with the admission of self-serving declarations by a party to the action, which the opinion denominates as prior statements admitted for the purpose of rehabilitation.
I am not prepared to subscribe to that doctrine at this time. It has been announced, with some reluctance, in the criminal cases cited by my learned brother. These are cases where the witness being thus corroborated was not a party to the action, and the doctrine of self-serving statements made by a part was not in the cases. The corroboration of a mere witness in this manner is a much mooted question in the general case law. We are not undertaking to rule the question here involved, but are simply keeping our skirts clear at this time, and for that reason we are not concurring in the doctrine now. James T. Blair, J.,
concurs in these views.
Headnote 1: Trial, 38 Cyc. 1548; Headnote 2: Railroads, 33 Cyc. 903; Headnote 3: Evidence, 22 C.J. sec. 533; Headnote 4: Witnesses, 40 Cyc. 2789.